DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In light of the amendments received 16 November 2021, the rejections under 35 USC § 112 have been withdrawn.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12, 16, 17, 19, 20, 23-27 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peshkovskiy et al. (US 7,156,201; hereinafter “Peshkovskiy”).
In regard to claims 12, 23 and 31, Peshkovskiy discloses an ultrasonic horn (waveguide radiator 10/10’), comprising: a first section (a portion of section 12/12’ directly adjacent to section 13/13’) having a first length that reduces in diameter over all of the first length from a first diameter to a second diameter; and a second section (a portion of section 14/14’ directly adjacent to section 13/13’) having a second length that increases in diameter over all of the second length) from a third diameter to a fourth diameter; and a third section (section 13/13’) positioned between the first section and the second section and having at least a portion with the second diameter and at least a portion with the third diameter which are equal in length.  As the designated second section is only a portion of the disclosed section 14/14’, it can be viewed that the second section is only coupled to one cylindrical section as the designated sections are only directly coupled to cylindrical section 13/13’.  It can further be viewed that input section of 11/11’ and the remainder of 12/12’, which forms a not-entirely-cylindrical section, comprises an input surface which is coupled to the first section and/or the output section of the 
In regard to claims 16-17, 19-20 and 24-26, Peshkovskiy discloses that the waveguide radiators 10/10’ can be coupled to a transducer 24.  See the bottom of Figure 1 and transducer 24 in Figure 2.  Beside the transducer limitation, the claims merely regard a manner of operating the apparatus or an intended use of the apparatus.  The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).  Therefore, the claims are not viewed to further limit the patentability of the claimed apparatus.
Response to Arguments
Applicant's arguments filed 16 November 2021 have been fully considered but they are not persuasive.
Applicant argues that the Examiner’s identification of portions of the transitional sections 12 and 14 in the prior art is improper.  The Examiner has fully considered the argument but has not found it to be persuasive.  The term “section” is still able to be arbitrarily defined and can be designated as in the above rejection to meet the claimed limitations.  Thus, the independent claims are still viewed to be anticipated by Peshkovskiy as the claims have not been amend in a manner to exclude such interpretations.
Applicant argues that the prior art discloses that very specific design constraints are required in order to obtain the desired gain and that the instant application does so with a different structure.  The Examiner has fully considered the argument but has not found it to be persuasive.  The Examiner has interpreted the claims using the broadest reasonable interpretation and has mapped the instant claims to the disclosed embodiments of Peshkovskiy.  Thus, the “specific design constrains” to obtain the desired gain of Peshkovskiy have not been excluded by the broadest reasonable interpretation of the claims. 
Allowable Subject Matter
Claim 30 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach, suggest or render obvious a second section which “increases in diameter over all of the second length of the second section” and “forms the output surface” in combination with the other recited limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774